AINSWORTH, District Judge
(specially concurring).
I concur in the denial of the petition for rehearing. However, like my brother Bootle, I have carefully restudied the original opinion of this Court and I have concluded to limit my concurrence therein to more narrow grounds because of my belief that the statutory basis for this suit is made abundantly clear by the opinion, and it is therefore unnecessary to pass on the other and broader constitutional grounds set forth in the opinion. See 49 U.S.C.A. §§ 1, 16(12), 42, 43 and 322(b), 28 U.S.C.A. § 2322, United States v. Lassiter, 203 F.Supp. 20, 24 (W.D.La. 1962), aff’d, 371 U.S. 10, 83 S.Ct. 21, 9 L.Ed.2d 47 (1962), 49 C.F.R. 180a, N. A. A. C. P. v. St. Louis-San Francisco Ry. Co., et al., 297 I.C.C. 335 (1955), Fed. R.Civ.P. 20(a).
Accordingly, I do not reach the question of the propriety or standing of the United States to sue under the Commerce Clause (Art. I, § 8), the Fourteenth Amendment, or any other provision of the Constitution under the circumstances of this case.